     Case 3:19-cv-00291-DPM Document 15 Filed 04/15/20 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

BILLY RAWLS                                                 PLAINTIFF

v.                       No. 3:19-cv-291-DPM

AETNA LIFE INSURANCE COMPANY
and PERFORMANCE FOOD GROUP, INC.                       DEFENDANTS

                             JUDGMENT
      Rawls' s complaint is dismissed with prejudice. The Court retains
jurisdiction until 15 May 2020 to enforce the settlement.



                                 D.P. Marshall Jr.
                                 United States District Judge
